Exhibit 21.1 CKE RESTAURANTS, INC. AND SUBSIDIARIES LIST OF SUBSIDIARIES Set forth below is a list of the Registrant’s subsidiaries as of January 31, 2011: CONTROL BY NAME OF SUBSIDIARY JURISDICTION OF ORGANIZATION REGISTRANT SUBSIDIARY Carl Karcher Enterprises, Inc. California 100% Hardee’s Food Systems, Inc. North Carolina 100% Flagstar Enterprises, Inc. Alabama 100% Spardee’s Realty, Inc. Alabama 100% HED, Inc. North Carolina 100% Burger Chef Systems, Inc. North Carolina 100% Hardee’s LTD, Fribourg Switzerland 98% CKE REIT II, Inc. Delaware 100% Carl’s Jr. Region VIII, Inc. Delaware 100% Carl’s Jr. Media Fund California 100% Carl’s Jr. National Production Fund California 100% CKE Distribution, LLC(1) California 100% Aeroways, LLC California 100% Santa Barbara Restaurant Group, Inc. Delaware 100% GB Franchise Corporation California 100% Channel Islands Roasting Company California 100% On February 11, 2011, we filed a Certificate of Cancellation with the State of California to dissolve CKE Distribution LLC.
